Behringer v 19407 Linden, LLC (2016 NY Slip Op 03693)





Behringer v 19407 Linden, LLC


2016 NY Slip Op 03693


Decided on May 11, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2015-08822
 (Index No. 24165/08)

[*1]James Behringer, respondent, 
v19407 Linden, LLC, also known as 194-07 Linden, LLC, et al., defendants, Ali Abdullah Sadiq, et al., appellants.


Roberto L. Pagan Lopez, Long Island City, NY, for appellants.
Robert Lee Aitken (Law Offices of Michelle S. Russo, P.C., Port Washington, NY, of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Ali Abdullah Sadiq and Ellen Sadiq appeal from an order of the Supreme Court, Queens County (Raffaele, J.), entered June 16, 2015, which denied their motion pursuant to CPLR 5015(a), in effect, to vacate an order of the same court (Rios, J.) entered January 14, 2010, granting the plaintiff's motion, inter alia, for summary judgment on the complaint and to appoint a referee to compute the amount due to the plaintiff, and pursuant to CPLR 3211(a)(3) to dismiss the complaint insofar as asserted against them.
ORDERED that the order is affirmed, with costs.
Contrary to the appellants' contention, "lack of standing is not a defect that deprives a court of subject matter jurisdiction for purposes of CPLR 5015(a)(4)" (U.S. Bank, N.A. v Peters, 127 AD3d 742, 743; see Lacks v Lacks, 41 NY2d 71, 74-75; Wells Fargo, N.A. v Levin, 101 AD3d 1519, 1521). Accordingly, that branch of the appellants' motion which was pursuant to CPLR 5015(a)(4) was properly denied.
The appellants' request for vacatur under CPLR 5015(a)(3) was also properly denied (see US Bank N.A. v Smith, 132 AD3d 848, 851; New Century Mtge. Corp. v Corriette, 117 AD3d 1011, 1012; Bank of N.Y. v Stradford, 55 AD3d 765, 765-766).
The appellants' remaining contentions either are without merit or need not be reached in light of our determination.
MASTRO, J.P., CHAMBERS, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court